NO. 07-01-0455-CR

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL E

                                       MARCH 3, 2003

                            ______________________________


                           TED LLOYD LAWRENCE, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE

                          _________________________________

               FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                NO. 44,115-E; HONORABLE RICHARD DAMBOLD, JUDGE

                           _______________________________

Before JOHNSON, C.J., REAVIS, J. and BOYD, S.J.1


                                           OPINION


      Appellant Ted Lloyd Lawrence appeals from his conviction by a jury for aggravated

robbery. We reverse and render judgment of acquittal.




      1
          John T. Boyd, Chief Justice (ret.), Seventh Court of Appeals, sitting by assignment.
                                      BACKGROUND


       Appellant was indicted for aggravated robbery for causing bodily injury to Bobby

Weis, a person 65 years of age or older, during the course of committing theft of property.

See TEX . PEN . CODE ANN . § 29.03 (Vernon 1994). The indictment was based on an

incident of July 18, 2001.


       The case was called for jury trial on October 8, 2001. On October 9th the evidence

was concluded and the jury was charged only on aggravated robbery.2 Appellant was

convicted.


       By four issues appellant challenges the conviction. He first challenges the legal

sufficiency of the evidence to prove that the victim of the alleged bodily injury was 65 years

of age or older at the time of the incident. Issues two and three, respectively, challenge

the factual sufficiency of the evidence to support findings that bodily injury to the victim

occurred in the course of the robbery and that appellant knowingly or intentionally caused

bodily injury to the victim. Issue four urges charge error because the trial court failed to




       2
         Neither of the parties asked for a lesser-included instruction. The State and
appellant agree that we must render judgment of acquittal if the evidence is legally
insufficient to support conviction of aggravated robbery. See Collier v. State, 999 S.W.2d
779, 782 (Tex.Crim.App. 1999) (plurality opinion).

                                              2
limit the definitions of “intentionally” and “knowingly” to the conduct elements of the

offense.


                       ISSUE 1: Legal sufficiency of evidence to
                     prove the victim was 65 years of age or older


      As an appellate court reviewing a challenge to the legal sufficiency of the evidence,

we consider all the record evidence, including direct and circumstantial, both admissible

and inadmissible, in the light most favorable to the jury’s verdict. We then determine if a

rational jury could have found all the essential elements of the offense beyond a

reasonable doubt based upon such record evidence. See Jackson v. Virginia, 443 U.S.
307, 319-20, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979); Johnson v. State, 967 S.W.2d
410, 411 (Tex.Crim.App. 1998). If, based on all the evidence, a reasonably-minded jury

must necessarily entertain a reasonable doubt of the defendant’s guilt, we are required to

reverse the conviction and order a judgment of acquittal. See Clewis v. State, 922 S.W.2d
126, 133 (Tex.Crim.App. 1996).


      The evidence at trial on October 8, 2001, included the following testimony by the

victim, Bobby Weis, as to his age:


             Q: Now, Mr. Weis, how old are you?
             A: Sixty-five.




                                            3
Bobby’s brother, Byron, testified. Byron was sixty-two. Byron’s testimony referenced “my

older brother Bob.” Other than the foregoing, Bobby’s age was not the subject of any

testimony or evidence.


       Appellant urges that such testimony is legally insufficient proof of Bobby’s age on

July 18, 2001. The State maintains that the evidence is legally sufficient for a rational jury

to have inferred that Bobby was 65 on July 18th.


       The cases cited by the State are inapposite. For example, in Gonzalez v. State,

966 S.W.2d 804 (Tex.App.--Amarillo 1998), aff’d 3 S.W.3d 915 (Tex.Crim.App. 1999), a

witness testified that she received a telephone call on the date of the crime from her

mother “who was over 65" and who was the victim. And, in Reed v. State, 991 S.W.2d 354

(Tex.App.--Corpus Christi 1999, pet. ref’d), the victim testified as to his birthdate; the issue

on appeal was whether evidence was sufficient to prove whether the date of the crime was

before or after the victim’s 14th birthday.


       In the case before us, there is no evidence of Bobby Weis’ birthdate or of his age

on July 18, 2001. Bobby’s testimony that he was 65 at the time of trial does not support

an inference that he did not have a birthday between July 18th and October 8th. A finding

that Bobby was 65 years old on July 18th could be based only on speculation, and thus

the evidence is legally insufficient to support such a finding. See Stewart v. State, 933




                                               4
S.W.2d 555, 556-57 (Tex.App.--San Antonio 1996, pet. ref’d). We sustain appellant’s first

issue.


                                       CONCLUSION


         Having sustained appellant’s first issue, we reverse the judgment of conviction and

render judgment of acquittal. See Clewis, 922 S.W.2d at 133; Stewart, 933 S.W.2d at 558,

560. Our determination of appellant’s first issue is dispositive of the appeal and we will

not address his remaining issues. See TEX . R. APP . P. 47.1.




                                                  Phil Johnson
                                                  Chief Justice


Publish.




                                              5